Motion, insofar as it seeks leave to appeal from Justice Kupferman’s order denying petitioner’s motion for leave to appeal to the Appellate Division, dismissed upon the ground that no appeal lies from an order of an individual Justice of the Appellate Division (NY Const, art VI, § 3 [b]; CPLR 5601, 5602); motion, insofar as it seeks leave to appeal from the Appellate Division order denying poor person relief, dismissed upon the ground that that order does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person relief dismissed as academic. Motion for other relief denied.